Citation Nr: 0618486	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-34 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi



THE ISSUE

Entitlement to an increased rating for pulmonary sarcoidosis, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968, and from August 1974 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the RO that denied 
a disability rating in excess of 30 percent for service-
connected pulmonary sarcoidosis. 



FINDINGS OF FACT

1.  The veteran's pulmonary sarcoidosis does not require 
systemic high dose (therapeutic) corticosteroids for control, 
and is not manifested by cardiac involvement, or by 
progressive pulmonary disease demonstrated by fever, night 
sweats, or weight loss.  

2.  Pulmonary function testing revealed diffusion capacity of 
the lung for carbon monoxide (DLCO) as 57 percent of 
predicted, forced vital capacity (FVC) of 65 percent of 
predicted, and forced expiratory volume in one second (FEV-1) 
of 58 percent predicted; the veteran does not have cor 
pulmonale or pulmonary hypertension.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for pulmonary sarcoidosis are not met.  38 U.S.C.A. §§ 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.20, 4.27, 4.7, 4.97, Diagnostic Codes 6846 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
In a June 2003 letter, the RO notified the veteran of the 
applicable criteria for an increased rating.  This document 
served to provide notice of the information and evidence 
needed to substantiate the claim.

The letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letter 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The June 2003 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The document meeting the VCAA's notice requirements was 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  His claim was fully developed 
and re-adjudicated by an agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to assign an effective date for the 
disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board finds no prejudice to the veteran in 
proceeding with a denial of an increased rating for pulmonary 
sarcoidosis, as concluded below, because any question as to 
the appropriate effective date to be assigned is rendered 
moot.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo a VA examination in 
connection with the claim on appeal, a report of which is of 
record.  The veteran has also undergone numerous pulmonary 
function testing.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  He has also been 
afforded a necessary examination.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claim; and he has been 
afforded a needed examination; further assistance would not 
be reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's pulmonary sarcoidosis is currently rated as 30 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6899-6846. A hyphenated diagnostic code reflects a rating by 
analogy (see 38 C.F.R. §§ 4.20 and 4.27).  Because Diagnostic 
Code 6846 specifically pertains to sarcoidosis, a rating by 
analogy is not required or appropriate.  See Tropf v. 
Nicholson, No. 03-1923 (U.S. Vet. App. Apr. 4, 2006) 
(providing guidance as to when hyphenated diagnostic codes 
should be employed).

Under Diagnostic Code 6846, a 30 percent evaluation is 
warranted for sarcoidosis in cases of pulmonary involvement 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids; a 60 percent 
evaluation is warranted for sarcoidosis in cases of pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  A 100 percent evaluation is 
warranted in cases with cor pulmonale; cardiac involvement 
with congestive heart failure; or progressive pulmonary 
disease with fever, night sweats, and weight loss despite 
treatment.

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 
15 Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  That said, the record clearly presents 
no basis for assignment of an increased evaluation under 
Diagnostic Code 6846.

The most recent evidence does not reveal the use of systemic 
high dose (therapeutic) corticosteroids for control, cardiac 
involvement, or progressive pulmonary disease demonstrated by 
fever, night sweats, and weight loss.  Hence, the criteria 
for a disability rating in excess of 30 percent under 
Diagnostic Code 6846 are not more nearly approximated. 

In this regard, when seen at the University of Alabama 
Hospitals in April 2003, the veteran reported that he took no 
medication for sarcoidosis.  Electrocardiographs and 
echocardiograms have revealed no heart disease, and the 
veteran weighed 222 pounds on the most recent VA examination 
in July 2003.  This represented an increase in weight since a 
November 1001 examination, when he weighed 193 pounds.  The 
University of Alabama records report that he had gained 50 
pounds in the past 10 years.  Those records contain extensive 
detail as to the veteran's sleep, but make no mention of 
night sweats.

For his part, the veteran has not reported any of the 
specific symptoms or need for medications listed in the 
criteria for higher evaluations for sarcoidosis.

Diagnostic Code 6846, provides that in the alternative, the 
veteran's disability may be evaluated under Diagnostic Code 
6600, pertaining to bronchitis.  Under that diagnostic code, 
a 30 percent rating is warranted for chronic bronchitis if 
the following findings are demonstrated: a forced expiratory 
volume in one second (FEV-1) of 56 to 70 percent predicted, 
or; a force expiratory volume in one second to forced vital 
capacity ratio (FEV-1/forced ventilatory capacity (FVC)) of 
56 to 70 percent, or; a diffusion capacity of carbon 
monoxide, single breath (DLCO (SB)) of 56 to 65 percent 
predicted. 

A 60 percent rating is warranted for chronic bronchitis if 
the following findings are demonstrated: an FEV-1 of 40 to 55 
percent predicted, or; a FEV-1/ FVC of 40 to 55 percent, or; 
a DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent 
of predicted value, or; a FEV-1/FVC of less than 40 percent, 
or; a DLCO (SB) of less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600.

Here, again, the evidence does not reveal that a disability 
rating in excess of 30 percent is warranted under Diagnostic 
Code 6600. 

A January 2003 pulmonary function test revealed FEV-1 that 
was 53 percent of predicted.  Such a reading could justify a 
60 percent rating.

The most recent pulmonary function testing in July 2003, 
however, revealed an FVC of 65 percent predicted, a FEV-1 of 
58 percent predicted, and an FEV-1/FVC ratio of 89 percent 
predicted.  DLCO (SB) was reported as 57 percent predicted.  

While there is no report of the veteran's exercise capacity, 
the July 2003 examiner noted that pulmonary function testing 
revealed mild obstructive disease with moderate decrease in 
DSP.  These findings do not approximate the criteria for a 
disability rating in excess of 30 percent under Diagnostic 
Code 6600.

While the veteran has been treated for hypertension for 
several years, there is no diagnosis of pulmonary 
hypertension (shown by Echo or cardiac catheterization); and 
the evidence reveals that the veteran has not been on oxygen 
therapy, or that he experienced any acute respiratory failure 
or hospitalization for a respiratory problem during the past 
several years.

None of the results of pulmonary function testing, when 
recorded after optimum therapy, meet the requirements for a 
disability rating in excess of 30 percent under Diagnostic 
Code 6600.

Additionally, the Board finds that there is no showing that 
the veteran's pulmonary sarcoidosis has resulted in so 
exceptional or unusual a disability picture, so as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran has not reported any lost time from 
work, or other economic impact from the disability.  There is 
no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of an 
increased disability rating for pulmonary sarcoidosis.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2005).


ORDER

An increased rating for pulmonary sarcoidosis is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


